Citation Nr: 0012254	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-06 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating mechanical low back pain 
with limitation of motion, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for an 
increased evaluation for mechanical low back pain with 
limitation of motion, evaluated as 40 percent disabling.  The 
veteran appealed, and in March 1999, the Board denied his 
claim.   

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In October 1999, while his case was 
pending at the Court, the VA Office of General Counsel filed 
a Motion to Remand (joint motion) requesting that the Court 
vacate the Board's decision and remand the claim for 
readjudication.  In November 1999, the Court granted the 
joint motion vacating the Board's decision, and remanding for 
additional proceedings.  The veteran's case has been returned 
to the Board for action consistent with the Court's decision. 


REMAND

A review of the joint motion shows that it was agreed that 
although the Board's March 1999 decision had not discussed 
38 U.S.C.A. § 4.71a, Diagnostic Code 5285 in its analysis of 
the claim, this provision should have been addressed.  Under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5285, which sets 
forth the rating criteria for "vertebra, fracture of, 
residuals," a fracture of a vertebra without cord 
involvement warrants a 60 percent evaluation if  there is 
abnormal mobility requiring neck brace (jury mast); otherwise 
it is rated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
the vertebral body.  38 C.F.R. § 4.71a, DC 5285.  
Additionally, "[b]oth under ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment."  The joint motion further noted that a 
VA X-ray report for the lumbar spine, dated in April 1997, 
indicated that the veteran had an old anterior wedge 
compression deformity of L1, and that the diagnoses noted a 
history of old L1 anterior wedge compression deformity.  On 
remand, the RO should discuss the application of 38 C.F.R. 
§ 4.71a, DC 5285.

In addition, the joint motion essentially noted that although 
additional medical evidence had been received by the Board in 
January 1999, prior to the Board's decision, this evidence 
had not been reviewed by the either the RO or the Board.  In 
this regard, regulations provide that any pertinent evidence 
submitted by the veteran or representative which is accepted 
by the Board must be referred to the RO for review and 
preparation of a supplemental statement of the case (SSOC), 
unless this procedural right is waived by the appellant.  See 
38 C.F.R. § 20.1304(c) (1999).  In this case, there is no 
indication that the veteran has waived his procedural rights.  
In addition, although some of this evidence appears to be 
duplicative or irrelevant, some of this evidence shows 
treatment for back pain which, although received by VA, was 
not of record at the time of the Board's decision, and is 
new.  Under the circumstances, as the RO has not yet had the 
opportunity to review the additional medical evidence, the RO 
must be given the opportunity to consider this evidence in 
the first instance to ensure that the veteran is not 
prejudiced.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1993).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should contact the veteran to 
ascertain if there are any additional 
treatment reports, VA or otherwise, 
relating to evaluation or treatment for 
his low back that he would like 
considered in connection with his current 
claim.  If the veteran indicates that 
additional records are available, the RO 
should obtain and associate those records 
with the claims file.  

2.  The RO should review the veteran's 
claim de novo and determine whether the 
benefit sought can be granted.  The 
veteran should then be furnished a 
supplemental statement of the case 
setting forth a summary of the evidence, 
including the evidence recently received 
by the Board in January 1999 without a 
waiver of RO review, a citation to and 
discussion of all applicable laws and 
regulations, to include discussion of 
38 C.F.R. § 4.71a, DC 5285, and a 
detailed analysis of the reasons for the 
decision.  After affording the veteran a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
further appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board 
does not express any opinion as to any ultimate disposition 
warranted, either favorable or unfavorable.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




